Citation Nr: 1431700	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  08-08 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder (MDD), generalized anxiety disorder, personality disorder, and bipolar disorder. 

2.  Entitlement to service connection for vertigo.

3.  Entitlement to service connection for residuals of traumatic brain injury (TBI).

4.  Entitlement to service connection for degenerative joint disease (DJD) of the cervical spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran, L.B., and S.R.


ATTORNEY FOR THE BOARD

Eli White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to June 1980.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2007 and April 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In his February 2007 claim for benefits, the Veteran contends he is entitled to service connection for PTSD and schizophrenia.  In May 2008, the Veteran withdrew his claim of service connection for schizophrenia.  The Board has recharacterized the Veteran's remaining claim more generally as one of entitlement to service connection for a psychiatric disorder to include PTSD, MDD, generalized anxiety disorder, personality disorder, and bipolar disorder.  See Clemmons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (noting that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

In May 2008, the Veteran and S.R. testified before a Decision Review Officer (DRO) at a hearing held at the RO.  In June 2010, the Veteran and L.B. testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  Transcripts of the hearings have been associated with the claims file.  


The issues of entitlement to service connection for a lumbar spine disability and entitlement to service connection for a bilateral hearing loss disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See March 2009 Veteran statement; see June 2010 Travel Board Hearing transcript.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he was the victim of physical and military sexual trauma (MST) during his active service and that he now suffers from a psychiatric disorder, vertigo, residuals of a TBI, and a cervical spine disability as a result of such trauma.   

Initially, the Board acknowledges that the VA has established special evidentiary development procedures with regard to MST, including the interpretation of behavioral changes by a clinician and interpretation in relation to a medical diagnosis.  Patton v. West, 12 Vet. App. 272 (1999).  The Board points out that, in claims concerning in-service personal assault, alternative forms of evidence (i.e., evidence other than service records) may be used to corroborate the Veteran's account of an in-service assault.  Examples of such evidence include records from law enforcement authorities, mental health counseling centers, hospitals, or physicians; statements from family members, roommates, fellow service-members, or clergy; evidence of behavioral changes following the claimed assault, such as a request for a transfer to another military occupational specialty (MOS) or duty assignment, deterioration in work performance, substance abuse, unexplained economic or social behavioral changes, or episodes of depression, panic attacks, or anxiety without an identifiable cause.  See 38 C.F.R. § 3.304(f)(5) (2013); see also Gallegos v. Peake, 22 Vet. App. 329 (2008).  

Significantly, the record shows the Veteran has not been provided with specific notice of certain provisions that apply to cases involving PTSD based on allegations of personal assault.  The RO must provide the Veteran with notice of the evidence necessary to corroborate a stressor during service to support his claim for PTSD due to personal assault, pursuant to 38 C.F.R. § 3.304(f)(5).  This requirement is consistent with the duty to inform the claimant of the information and evidence needed to substantiate the claim.  See 38 C.F.R. § 3.159(c) (2013).  Accordingly, on remand, VA must provide sufficient notice to the Veteran.

A remand is additionally necessary to comply with the Board's November 2012 remand instructions to obtain outstanding treatment records.  In its November 2010 Remand, the Board requested that the VA attempt to obtain the Veteran's outstanding prison medical records.  Review of the claims file reveals that following remand, VA sent the Veteran a letter requesting that he complete an enclosed VA Form 21-4142, Authorization and Consent to Release Information.  The Veteran returned the signed VA Form 21-4142 form to VA, authorizing release of information dating from 1984 to 2000, along with copies of his prison medical records dating from September 1991 to March 1996.  It does not appear that the VA has attempted to obtain any additional outstanding prison medical records.  Thus, remand is necessary in order to comply with the November 2010 remand orders and assist the Veteran in developing his claim.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

At his May 2008 DRO hearing, the Veteran provided that he received psychiatric treatment from Northwest Mental Health in Harris County in 1991.  At the June 2010 Travel Board hearing, the Veteran additionally stated that he received psychiatric treatment at the Harris County Jail in 1982 or 1983.  The Board notes that no such records have been associated with the Veteran's claims file.  As it appears there are outstanding private medical records that contain information pertinent to the Veteran's claims, those records are relevant and should be obtained prior to adjudication.  38 C.F.R. § 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Additionally, it appears that the Veteran receives on-going medical treatment at the VA; the last records in the claims files are dated up to September 2013.  On remand, any outstanding treatment records should be obtained.  

Finally, remand is necessary to provide the Veteran with VA examinations to determine the nature and etiology of his claimed disabilities prior to adjudication of the claim.  

In disability compensation claims, VA must provide a VA medical examination prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifested during an applicable presumption period for which the veteran qualifies, (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence of record for VA to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the third factor above, the United States Court of Appeals for Veterans Claims (Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  McLendon, 20 Vet. App. at 83.  

In the present case, the Veteran has not been afforded a VA examination addressing his current service connection claims.  As an initial matter, the current medical evidence of record documents the Veteran has been diagnosed with PTSD, MDD, generalized anxiety disorder, bipolar disorder, and personality disorder during the pendency of this claim.  VA treatment records further note that the Veteran's PTSD diagnosis is due to military sexual trauma incurred in service.  The Veteran has additionally sought treatment during the appeal period for headaches, migraines, dizziness, and vertigo, and has been diagnosed with DJD of the cervical spine.   

The claims file contains lay statements from the Veteran asserting that he was the victim of military sexual trauma while in service.  Specifically, the record contains multiple statements from the Veteran to the RO and VA physicians in which he states that he was physically and sexually assaulted by a fellow service member, including being kicked in the head and thrown on the floor, and that he incurred dizziness and vertigo as a result of these attacks.  He additionally stated that following an attack, he went to the bowling alley and drank alcohol as a means of coping with the trauma.  Service personnel records note that the Veteran had disciplinary problems, including citation for drinking, subsequent to the period in which the Veteran asserts he was assaulted, while service treatment records show that he received emergency treatment for dizziness and vertigo.  The claims file additionally includes several statements from the Veteran's friends and family members, in which they note that the Veteran's behavior significantly changed following his brief period of active service, including acting withdrawn, avoiding interactions with others, and acting paranoid and scared.  

This evidence indicates an event occurred in service, and that the Veteran's current disabilities may be associated with service, given that the Veteran has stated he was assaulted in service, he is currently diagnosed with several psychiatric disorders and DJD of the cervical spine and has sought treatment for vertigo, headaches, and dizziness during the appeal period, and the record indicates evidence of physical and sexual assault in service.  See 38 C.F.R. § 3.304(f)(5) (behavior changes that may constitute credible evidence of a stressor for a claim of PTSD based on in service personal assault include deterioration in work performance and substance abuse).  Thus, the evidence meets the low threshold as set forth in McLendon, 20 Vet. App. at 83, and a remand is necessary to provide the Veteran with an examination to obtain the necessary medical opinions. 

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with the notice required by 38 C.F.R. 
§ 3.304(f)(5) for claims of service connection based on an in service personal assault stressor.  This letter must afford the Veteran the opportunity to identify or submit any additional pertinent evidence in support of his claim, or to advise VA of the potential source or sources of evidence other than his service records, or evidence of behavioral changes that might constitute independently verifiable credible supporting evidence of his purported in service stressors.  Provide the Veteran with specific examples of corroborating alternative evidence.  

Based on his response, attempt to procure copies of all records which have not previously been obtained from newly identified sources.  All attempts to secure this evidence must be documented in the claims file.  If reasonable efforts to obtain named records are unsuccessful, notify the Veteran of VA's efforts, and request he submit any records in his possession relevant to his claim and/or authorize VA to obtain those records on his behalf. 

2.  Contact the Veteran and ask that he provide completed release forms (VA Form 21-4142) authorizing VA to request copies of any treatment records from medical providers who have treated him for his psychiatric conditions, to specifically include records from the Harris County Jail, including records pertaining to mental health treatment in 1982 to 1983, and from Northwest Mental Health in Harris County, including records pertaining to mental health treatment in 1991.  After the Veteran has signed the appropriate releases, those records not already associated with the claims file should be obtained and associated therewith.  

Additionally, attempt to obtain and associate all outstanding medical records reflecting medical and mental health treatment during the Veteran's prison terms from the Texas Department of Criminal Justice for inclusion in the claims file.  All attempts to obtain these records, and any responses received, should be included in the claims file. 

All attempts to procure any outstanding treatment records should be documented in the claims file.  If the records identified by the Veteran cannot be obtained, a notation to that effect should be included in the claims file and the Veteran should be notified of unsuccessful efforts in this regard, in order to allow the opportunity to obtain and submit those records.

3.  Obtain and associate with the claims file all outstanding VA treatment records, to specifically include those dated from September 2013 to present.  All attempts to procure any outstanding treatment records should be documented in the claims file.  

4.  After completing the above development, schedule the Veteran for a VA examination to determine the nature and etiology of any psychiatric disorder to include PTSD, MDD, bipolar disorder, generalized anxiety disorder, and personality disorder.  The claims file, including electronic records in the Veteran's Virtual VA file, and a copy of this Remand, must be provided to the examiner for review.  All necessary special studies or tests, to include psychological testing and evaluation, should be accomplished. 

The examiner is additionally asked to accomplish the following: 

(a)  Interview the Veteran as to the relevant history of his claimed psychiatric disorder to include PTSD, MDD, generalized anxiety disorder, personality disorder, and bipolar disorder, and include a detailed description of that history in his or her report. 

(b)  Identify all psychiatric disorders that have existed at any time since the Veteran filed his claim of entitlement to service connection in February 2007.  Specifically state whether the Veteran has a current diagnosis of PTSD.

(c)  If PTSD is diagnosed, the examiner must explain whether the diagnosis complies with the criteria set forth in the DSM-IV.  In addition, the examiner must identify the stressor or stressors upon which the diagnosis is based.  If PTSD is diagnosed based on military sexual trauma, the examiner must provide a discussion as to the basis for that determination, to include the supportive evidence in the claims file.  

(d)  If the examination results in a psychiatric diagnosis other than PTSD (i.e., major depressive disorder, bipolar disorder), the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder, to include whether it is at least as likely as not (a 50 percent or greater possibility) that any identified psychiatric disorder that the Veteran has had since he filed his current claim had onset during his active service or was caused by his active service.  

The examiner should provide a complete rationale for any and all conclusions reached.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. 

5.  After attempting to obtain and associate all outstanding medical treatment records with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of any residuals of traumatic brain injury, cervical spine, and vertigo disabilities.  The claims file, including electronic records in the Veteran's Virtual VA file, and a copy of this Remand, must be provided to the examiner for review.  All necessary special studies or tests should be accomplished. 

Following review of the claims file, interview with the Veteran as to the history of his conditions, and physical examination, the VA examiner should provide an opinion as to the nature and etiology of the Veteran's disabilities.  Specifically, the examiner should provide an opinion as to the following:

(a)  Whether it is at least as likely as not (a 50 percent or greater possibility) that any current cervical spine disability had onset in or is related to service.

(b)  Whether it is at least as likely as not (a 50 percent or greater possibility) that any current vertigo disability had onset in or is related to service. 

(c)  Whether it is at least as likely as not (a 50 percent or greater possibility) that any current residuals of traumatic brain injury had onset in or are related to service.

The examiner should provide a complete rationale for any and all conclusions reached.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. 

6.  After ensuring that the requested actions are completed, readjudicate the claims on appeal.  If the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  The record should then be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



